Citation Nr: 1737367	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left knee arthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2. Entitlement to a rating in excess of 10 percent for service-connected left knee laxity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active naval service from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This matter was previously before the Board, most recently in January 2017, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to appear at scheduled VA examinations necessary to decide his claims for increased ratings for left knee disabilities, to include on an extra-schedular basis. 

2.  For the entire period on appeal, the Veteran's left knee functional impairment was manifested by flexion limited to, at worst 110 degrees and extension limited to 0 degrees. 

3.  For the entire period on appeal, the Veteran was shown to have subjective complaints of left knee lateral instability that were, at worst, mild in severity.

4.  All symptoms and associated impairment of the Veteran's left knee disabilities are encompassed by the criteria for the 10 percent ratings assigned; an exceptional or unusual disability picture rendering the application of the schedular standards impractical is not shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee post traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257-5263 (2016).

2.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5263.

3.  The criteria for an extraschedular rating for the left knee disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (2016); 38 C.F.R. §§ 3.321, 4.71a, D.C.s 5003, 5257, 5260 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Increased Ratings for Left Knee Disabilities

The Veteran asserts that he should have higher ratings for his left knee disabilities, post traumatic arthritis and laxity, because these disabilities are worse than contemplated by the currently assigned ratings.  The Veteran was originally granted service connection for left knee arthritis and laxity in a February 2005 rating decision and assigned 10 percent ratings.  He filed a request for increased ratings in August 2008. 

The Veteran was afforded a VA examination in October 2008, in connection with his claim for increased ratings for his left knee disabilities.  At the time, the Veteran reported pain on and off since the initial injury on active duty.  He specifically reported increased pain with repetitive exercises, such as long distance walking.  He obtained relief with over the counter medication.  He indicated that he did not experience difficulty with activities of daily living. 

Upon examination, the range of motion showed flexion ending at 135 degrees and extension at 0 degrees, both actively and passively.  The examiner noted there was no pain on range of motion testing, including with repetitions.  The examiner documented the Veteran's knee to exhibit 1+ laxity, indicating some tenderness without instability at 30 degrees of flexion.  Quadriceps strength was noted to be normal with no effusion, warmth or swelling.  The VA examiner documented mild laxity with mild degenerative joint disease.

The Board acknowledges that the Veteran continues to receive treatment at a VA Medical Center (VAMC) for his current disabilities, to include his left knee arthritis and laxity.  The Veteran was seen post-operatively in October 2013, following surgery on the Veteran's left quadriceps.  Range of motion testing showed flexion ending at 110 degrees.  The VA provider observed the Veteran to be doing well.  At a physical therapy visit in November 2013, the VA physical therapist noted the Veteran exhibited good functional range of motion (ROM) and strength on the left knee.  No increased pain with exercise was documented following the Veteran's multiple physical therapy visits.  At a visit in January 2017, the Veteran reported his history of left knee surgery with current pain in both knees.  The VA provider noted mild effusion without warmth or redness.  Range of motion testing showed flexion ending at 120 degrees, stable to varus and valgus stress.

Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings is rated as degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a . 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  See also VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Limitation of motion of the knees is rated under 38 C.F.R. § 4.71a, D.C.s 5260, 5261.  Under D.C. 5260, for limitation of flexion specifically, a 0 percent rating is warranted for limitation of flexion to 60 degrees and a 10 percent rating is warranted for limitation of flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees; a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a; D.C. 5260.  Under DC 5261, extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Under D.C. 5257, 10 percent rating is warranted for recurrent subluxation or lateral instability which is slight in severity; a 20 percent rating is warranted for moderate severity. 

The Veteran was scheduled for additional VA examinations in connection with his claims in September 2014 and October 2015.  The Veteran failed to report for these examinations.  The Veteran was advised of his failure to report for the VA examination in the Supplemental Statement of the Case (SSOC) issued in January 2016.  To date, he has not provided a reason for his failure to report.  There is also no indication that the Veteran did not receive notice of the VA examinations.  Neither the Veteran nor his representative have indicated any desire to re-schedule the examinations.  Although VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street and it is important that he make efforts to assist VA in gathering evidence relevant to his claims.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also, Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original claim other than an original compensation claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  The Veteran filed a claim for an increased rating.  The Veteran was scheduled for two VA examinations in connection with his claims for an increased rating.  No request to reschedule the examination has been made by the Veteran or his representative.  Such examinations were necessary to obtain a medical opinion as to whether his claimed conditions are worse than currently rated.   He did report for an examination in October 2008, and the Board will decide the claims based on the evidence of record.

The Board finds on the available medical evidence the Veteran is not entitled to ratings in excess of 10 percent for left knee disabilities.  The Veteran's left knee has not been shown to have limitation of flexion to 45 degrees or less, or limitation of extension to 10 degrees or more.  Further, the Veteran has not been shown to exhibit recurrent subluxation or lateral instability which is other than mild in severity.  Thus, increased disability ratings under D.C.s 5257 and 5260 are not warranted.  
 
The Board has also considered whether the schedular evaluations are inadequate, thus requiring referral to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

Here, the Veteran's left knee disabilities have been productive of some pain and minimally limited motion.  These symptoms are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45, which require including consideration of functional loss to orthopedic disorders that are rated based on limitation of motion.  Limited motion is expressly contemplated by the diagnostic codes rating arthritis and limitation of motion in the knee.  The Veteran's left knee instability has also been specifically considered under the applicable diagnostic code.   

As such, the Board concludes that referral for extraschedular consideration is not warranted here.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008) (initially requiring exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Entitlement to a rating in excess of 10 percent for left knee post traumatic arthritis is denied.

Entitlement to a rating in excess of 10 percent for left knee laxity is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


